DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response is sufficient to overcome the 35 USC 101 rejections set forth in the previous office action. Therefore Examiner withdraws the 35 USC 101 rejections.

Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … deploying a ticket-based access control layer providing an access control function to the protected resource; monitoring the run-time transaction information between the client application and the service application during a connection session, wherein the run-time transaction information comprising session information relating to the connection session that is only visible during run-time of the connection session, the client application communicating with the service application to request data from the protected resource; receiving, at an access control manager, the run-time transaction information; generating, at the access control manager, a validated access ticket using at least in part the run-time transaction information, wherein the access ticket is generated using dynamic runtime transaction information; providing the validated access ticket to the ticket-based access control layer; and applying, at the ticket-based access control layer, access control rules using the validated access ticket to grant or deny access to the protected resource in response to a request for data from the service application…in combination and relationship with the rest of claim as being claimed in claims 1, 17.
Therefore, claims 2-16, 18-20 are allowable as being dependent upon independent claims 1, 17.



payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436